DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. The claims 1-20 are directed to the abstract idea of mental processes (concepts performed in the human mind including an observation, evaluation, judgment, opinion). The present claims encompass a mental process of performing each of the limitations recited in the independent and dependent claims of paraphrasing a document and producing multiple summaries. This can be accomplished by two or more human reading a document and paraphrasing the document in their own words. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims are (i) mere instructions to implement the idea on a computer, and/or (ii) recitation of generic computer structure that serves to perform generic computer functions that are well-understood, routine, and conventional activities previously known to the pertinent industry. Viewed as a whole, these additional claim element(s) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself. Therefore, the claim(s) are rejected 
Dependent claims further recite an abstract idea performable by a human and do not amount to significantly more than the abstract idea as they do not provide steps other than what is conventionally known in summarizing documents.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4, 6-7, 11-16 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Simske et al. (US 2017/0300471).

Claim 1,
Simske teaches a method of generating an utterance, the method comprising: paraphrasing, by a computing system, a document using at least two different paraphrasing techniques to generate a plurality of candidate paraphrases; selecting, by the computing system, relevant paraphrases from the plurality of candidate paraphrases by: filtering the plurality of candidate paraphrases; and de-duplicating ([Fig. 1] [0015-0021] [0031-0032] summarizing a document using first engine 102 (output candidate 108) and second engine 104 (output candidate 110); the terminology represents a word, sentence, phrase, etc. that are included in each output 108 and 110; at module 116, the identification engine 106 uses the value(s) to identify whether the terminology in that output 108 or 110 is more likely specialized language and/or jargon; the identification engine 106 identifies the highest weighted values from the terminology in each output 108 and 110 to identify whether that terminology is jargon and/or specialized language; identify the specialized language such as jargon within the respective output at operation 414 (filtering); remove text which overlaps between the multiple engines (de-duplicating)).

Claim 2,
Simske further teaches the method of claim 1, further comprising applying extractive summarization to select best text portions ([0016] extractive type engine).

Claim 4,
Simske further teaches the method of claim 1, wherein the at least two different paraphrasing techniques include noun/verb phrase backtranslation ([0024] noun and verb).

Claim 6,
Simske teaches the method of claim 1, wherein the at least two different paraphrasing techniques include phrase replacement ([0016] [0018] engine which processes the document to produce the output 108 in abstract terms (sentences)).

Claim 7,
([0032] remove text which overlaps between the multiple engines; this reduces the size of the output which may be mined to identify the specialized language).

Claim 11,
Simske further teaches the method of claim 1, wherein de-duplicating the plurality of candidate paraphrases includes token-based de-duplication ([0032] this reduces the size of the output which may be mined to identify the specialized language; the Applicant’s specification does not define token-based de-duplication, see [0061]).

Claim 12,
Simske further teaches the method of claim 1, wherein de-duplicating the plurality of candidate paraphrases includes both use-based de-duplication and token-based de-duplication ([0032] remove text which overlaps between the multiple engines (use-based); this reduces the size of the output which may be mined to identify the specialized language (token-based)).

Claim 13,
Simske further teaches the method of claim 1, wherein filtering the plurality of candidate paraphrases includes removing irrelevant sentences ([0018] [0031] each output produced by each engine is processed further to identify the specialized language such as jargon within the respective output at operation 414; the output is considered relevant (irrelevant sentences are not output)).

Claim 14,
(Claim 14 contains subject matter similar to claims 1-2, and thus is rejected under similar rationale)

Claim 15,
Simske further teaches the method of claim 14, wherein the at least two different paraphrasing techniques include at least two of full backtranslation, noun/verb phrase backtranslation, synonym replacement, and phrase replacement ([0016] [0018] [0024] engine which processes the document to produce the output 108 in abstract terms (sentences); noun and verb)).

Claim 16,
The method of claim 14, wherein de-duplicating the plurality of candidate paraphrases includes use-based de-duplication. (Claim 16 contains subject matter similar to claim 7, and thus is rejected under similar rationale)

Claim 20,
The method of claim 14, wherein filtering the plurality of candidate paraphrases includes removing irrelevant sentences. (Claim 20 contains subject matter similar to claim 13, and thus is rejected under similar rationale)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Simske et al. (US 2017/0300471) and further in view of Bennett et al. (US 2012/0158621).

Claim 3,
Simske teaches all the limitations in claim 1. The difference between the prior art and the claimed invention is that Simske does not explicitly teach wherein the at least two different paraphrasing techniques include full backtranslation using a neural machine translation model.
Bennett teaches wherein the at least two different paraphrasing techniques include full backtranslation using a neural machine translation model ([0053] selected queries are then translated into English using a conventional translator application; translations are considered "high-confidence" if back-translation from the L2 translation to the original L1 language produced a fuzzy match to the original L1 query by using Cross-Lingual Unified Relevance Model).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the teachings of Simske with teachings of Bennett by modifying specialized language identification as taught by Simske to include wherein the at least two different paraphrasing techniques include full backtranslation using a neural machine translation model  as taught by Bennett for the benefit of improving the web search quality (i.e., improved relevance of (Bennett [0010]).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Simske et al. (US 2017/0300471) and further in view of Miller et al. (US 2019/0318009).

Claim 5,
Simske teaches all the limitations in claim 1. The difference between the prior art and the claimed invention is that Simske does not explicitly teach wherein the at least two different paraphrasing techniques include synonym replacement.
Miller teaches wherein the at least two different paraphrasing techniques include synonym replacement ([0075] summarizing the document using synonyms).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the teachings of Simske with teachings of Miller by modifying specialized language identification as taught by Simske to include wherein the at least two different paraphrasing techniques include synonym replacement as taught by Miller for the benefit of improving search term suggestion feedback provided in natural language searches (Miller [0001]).

Allowable Subject Matter
Claims 8-10 and 17-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims AND overcome the 101 Abstract Idea rejection set forth in this rejection.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Simske (US 2018/0018392) teaches topic identification based on functional summarization is disclosed. One example is a system including a plurality of summarization engines, each summarization engine to receive, via a processing system, a document to provide a summary of the document. At least one meta-algorithmic pattern is applied to at least two summaries to provide a meta-summary of the document using the at least two summaries. A content processor identifies, from the meta-summaries, topics associated with the document, maps the identified topics to a collection of topic dimensions, and identifies a representative point based on the identified topics. An evaluator determines distance measures of the representative point from topic dimensions in the collection of topic dimensions, the distance measures indicative of proximity of respective topic dimensions to the representative point. A selector selects a topic dimension to be associated with the document, the selection based on optimizing the distance measures.
Paulus et al. (US 2019/0362020) teaches a system is disclosed for providing an abstractive summary of a source textual document. The system includes an encoder, a decoder, and a fusion layer. The encoder is capable of generating an encoding for the source textual document. The decoder is separated into a contextual model and a language model. The contextual model is capable of extracting words from the source textual document using the encoding. The language model is capable of generating vectors paraphrasing the source textual document based on pre-training with a training dataset. The fusion layer is capable of generating the abstractive summary of the source textual document from the extracted words and the generated vectors for paraphrasing. In some embodiments, the system utilizes a novelty metric to encourage the generation of novel phrases for inclusion in the abstractive summary.
Wang et al. (US 2010/0185943) teaches systems and methods are disclosed for summarizing a plurality of documents, by extracting sentence candidates from the documents; dividing the documents into one or more groups; selecting one or more discriminant sentences for each group using a discriminant criterion; and generating one or more summaries for the one or more groups based on the selected sentences.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHREYANS A PATEL whose telephone number is (571)270-0689. The examiner can normally be reached Monday-Friday 8am-5pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh Mehta can be reached on 571-272-7453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SHREYANS A. PATEL
Examiner
Art Unit 2657



/SHREYANS A PATEL/               Examiner, Art Unit 2656